The order dismissing the case is set aside, the opinion is withdrawn, and the appeal is reinstated.
The offense is aggravated assault, punishment fixed at a fine of $100 and confinement in the county jail for a period of six months.
We find no statement of facts nor bills of exceptions.
In the motion for new trial there are complaints of the rulings of the court upon the receipt of evidence; also of the refusal to grant the motion upon the ground of newly discovered evidence. The ignorance of this court touching the testimony that was before the trial judge at the time he made the rulings of which complaint is made renders it impossible to determine whether the complaints are meritorious or not.
The judgment is affirmed.
Affirmed. *Page 632